Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 13 June 1782
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)



The Hague June 13. 1782
Gentlemen

There is a Person, by the Name of Joseph Stevens in Amsterdam, a Native of America, who has attended me, through many a dangerous Voyage and painful Journey; but who has fallen in Love with and married a young Woman in Amsterdam, which obliged him to leave my service. I wish well to the Man, and should be glad to assist him if it were in my Power, in getting a Living. But I knew of no better Way, than to beg the favour of you, Gentlemen to employ him, in any of your Affairs, where you can conveniently employ him, to his Benefit, without any Detriment to yourselves. He is well acquainted with Americans and may perhaps be usefull to you. This however, I only submit to your Consideration, and remain, your respectfull humble servant

J. Adams

